Title: To Benjamin Franklin from ——— de Labussiere, 11 May 1779
From: Labussiere, —— de
To: Franklin, Benjamin


au Palais Royalle le 11 mai 79
Mr De Labussiere emprêssé de s’aquitér des devoirs que lui impose la reconnoisance des bontéz quil vient de recevoir a Londre de Miss chipley, est au déséspoir que des devoirs le Contrarie sur le desir quil a d’avoir l’honneur de remetre lui mesme a Monsieur Franklin ses Comiscions. Le bonheur eut étté double pour Mr. De Labussiere de joindre les témoignages d’amitié dont il est chargé a seux de réspect et d’estime quil a voué a Monsieur Franklin.
